Citation Nr: 0125923	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  98-01 916A	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals (Board) committed 
clear and unmistakable error (CUE) in a June 12, 1997 
decision to deny an appeal for service connection for the 
cause of the veteran's death.


REPRESENTATION

Moving party represented by:  Mark B. Lawson, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1970, and from June 1973 to December 1973.  He died 
in October 1991.  The moving party is the veteran's widow. 

This case comes before the Board on motion by the moving 
party alleging CUE in a June 12, 1997 Board decision to deny 
an appeal for service connection for the cause of the 
veteran's death.  On a VA Form 9 dated in July 1997, the 
moving party requested reconsideration of the June 12, 1997 
Board decision.  A letter from the moving party's attorney in 
September 1999 effectively entered a motion for revision or 
reversal on the basis of CUE in the June 1997 Board decision.  
See 
38 C.F.R. § 20.1400(a) (2000).  


FINDING OF FACT

The June 12, 1997 Board decision to deny an appeal for 
service connection for the cause of the veteran's death was 
adequately supported by the evidence then of record and was 
not undebatably erroneous.


CONCLUSION OF LAW

The June 12, 1997 Board decision to deny an appeal for 
service connection for the cause of the veteran's death is 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 
(West 1991); 38 C.F.R. §§ 20.1400-20.1411 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits.  However, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the duty to notify and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000 do not apply to 
motions for CUE in previous Board decisions.  See Livesay v. 
Principi, 14 Vet. App. 324 (2001).

Under 38 U.S.C.A. § 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under this statute 
may be filed at any time after the underlying decision is 
made.  Pursuant to an opinion of the VA General Counsel, 
VAOPGCPREC 1-98, the Board's authority applies to any claim 
pending on or filed after the date of enactment of the 
statute, November 21, 1997.  See 38 C.F.R. § 20.1400. 

The statute and implementing regulations provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  For a Board 
decision issued on or after July 21, 1992, the record to be 
reviewed includes relevant documents possessed by VA not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b).  To warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) Changed diagnosis.  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

The error must be one which would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 
4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact 
or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).

In a June 12, 1997 decision, the Board entered findings of 
fact which included that the veteran's death certificate 
reflected that his death was due to complications from the 
use of alcohol, and that at least one examiner had related 
his alcoholism to his (service-connected) post-traumatic 
stress disorder (PTSD).  The June 1997 Board decision entered 
the conclusion of law that service connection for the cause 
of the veteran's death was not warranted because the 
disability from which the veteran died resulted from the use 
of alcohol.  In its reasons and bases, the Board wrote that 
VAOPGCPREC 11-96 held that section 8052 of the Omnibus Budget 
Reconciliation Act of 1990 precluded, as not in the line of 
duty, service connection for an injury or disease that was a 
result of a person's own abuse of alcohol or drugs, and (for 
claims filed after October 31, 1990) precluded any resulting 
disability or death from being service connected. 

Through her representative, the moving party contends that 
the June 12, 1997 Board decision contains CUE because the 
Board misapplied the statutes, regulations, and VA General 
Counsel opinions to the facts.  Through her representative, 
she specifically contends that the VA General Counsel 
opinions relied upon by the June 1997 Board decision do not 
preclude the payment of DIC where death resulted from a 
substance abuse disability which was secondarily service 
connected under the provision of 38 C.F.R. § 3.310(a).  She 
contends that neither VAOPGCPREC 2-97 nor VAOPGCPREC 11-96 
prohibited the payment of DIC compensation where death 
resulted from a substance abuse disability which was 
secondarily service connected under the provision of 38 
C.F.R. § 3.310(a).  The moving party specifically contends 
that VAOPGCPREC 2-97 applies only to service connection 
claims by a veteran, and not to DIC claims, such as the one 
on appeal to the Board in June 1997, while VAOPGCPREC 11-96 
only limits DIC claims based on direct service connection of 
a substance abuse disability, but does not apply to secondary 
service connection claims. 

The moving party contends that, due to this alleged clear and 
unmistakable legal error in the June 1997 Board decision, the 
June 1997 Board decision "failed to address the causal 
connection between PTSD and the veteran's alcoholism."  The 
moving party further alleges that, but for the alleged CUE, 
the moving party would have been entitled to service 
connection for the cause of the veteran's death.  The moving 
party does not contend that the June 1997 Board decision 
contained factual error.  

With regard to the application of the VA General Counsel 
opinions, precedent opinions of the VA General Counsel were 
binding upon the Board in June 1997.  
38 U.S.C.A. § 7104(c) (West 1991).  When  VAOPGCPREC 2-97  
and VAOPGCPREC 11-96 are read together, there is a legal 
basis for the Board's June 1997 finding that service 
connection for the cause of death based on secondary service 
connection for the veteran's alcoholism was prohibited at the 
time of the June 1997 Board decision.  

The moving party indicates that VAOPGCPREC 11-96, which 
precluded an injury or disease resulting from alcohol abuse, 
was addressing the question of payment of DIC compensation 
based on direct service connection of a substance abuse 
disability, although the factual question presented does not 
so indicate.  However, this General Counsel opinion indicated 
that, although Section 8052 of the Omnibus Budget 
Reconciliation Act of 1990 did not specifically refer to DIC, 
it affected the interpretation of 38 U.S.C.A. § 105(a), which 
in turn applied in DIC claims.  VAOPGCPREC 11-96 holds that 
the payment of DIC under 38 U.S.C.A. § 1310 requires a death 
from a service-connected disability, and "disability 
resulting from a veteran's own alcohol or drug abuse cannot 
be service connected and therefore cannot form the basis of a 
DIC award under either section 1310 or 1318."  The broad 
conclusion of this General Counsel opinion was that alcohol 
abuse "cannot form the basis of a DIC award"; the opinion 
did not by its terms specifically limit this conclusion only 
to direct service connection claims.  The opinion even 
indicated that the provisions of Section 8052 of the Omnibus 
Budget Reconciliation Act of 1990 may not be avoided by 
basing a DIC award on a finding of service connection for 
alcoholism in a claim filed on or before October 31, 1990.   

With regard to the moving party's contention that VAOPGCPREC 
2-97 applies only to service connection claims by a veteran, 
and not to DIC claims, at the time of the June 1997 decision, 
the DIC provisions of 38 U.S.C.A. § 1310 expressly provided 
that "[t]he standards and criteria for determining whether 
or not a disability is service-connected shall be those 
applicable under chapter 11 of this title," which includes 
the provisions of 38 U.S.C.A. §§ 1110 and 1131.  Thus, in 
determining the claim on appeal in June 1997 of whether 
service connection was warranted for the cause of the 
veteran's death, the Board correctly relied on the provisions 
of 38 U.S.C.A. §§ 1110, and on the provisions of VAOPGCPREC 
2-97 which interpret  38 U.S.C.A. §§ 1110 and 1131 in light 
of Section 8052 of the Omnibus Budget Reconciliation Act of 
1990, as prohibiting the payment of compensation for 
disability that is "due to or the result of" the veteran's 
abuse of alcohol.  

With regard to the moving party's contention that the June 
1997 Board decision contained CUE because of its 
interpretation of 38 C.F.R. § 3.310(a), VAOPGCPREC 2-97 held 
that 38 C.F.R. § 3.310(a), an administrative regulation, may 
not authorize what Section 8052 of the Omnibus Budget 
Reconciliation Act of 1990, a statutory provision, prohibits.  
General Counsel opinion VAOPGCPREC 2-97 expressly held to be 
erroneous a Board finding (citing to 38 C.F.R. § 3.310(a)) 
that service connection was warranted for alcoholism as 
proximately due to or a result of a service-connected disease 
or injury.  VAOPGCPREC 2-97, which was addressing secondary 
service connection under the provisions of 38 U.S.C.A. 
§§ 1110 and 1131, cited VAOPGCPREC 11-96 for the proposition 
that disability resulting from a veteran's own alcohol or 
drug abuse cannot be service connected, without distinction 
as to primary or secondary service connection.  VAOPGCPREC 2-
97 further indicated that Section 8052 of the Omnibus Budget 
Reconciliation Act of 1990 "clearly prohibits the payment of 
compensation for a substance-abuse disability, whatever its 
origin."  

Based on the law in effect at the time, the Board now finds 
that the June 12, 1997 Board decision to deny an appeal for 
service connection for the cause of the veteran's death was 
adequately supported by the evidence then of record and was 
not undebatably erroneous.  The Board presented adequate 
reasons and bases for its decision, including an adequate 
legal basis.  The evidence does not demonstrate that any 
statutory or regulatory provisions, or precedent opinions of 
the VA General Counsel, extant at the time of the June 1997 
Board decision, were incorrectly applied to the facts of the 
case.  

For these reasons, the Board finds that the evidence does not 
demonstrate that there was error which, had it not been made, 
would have manifestly changed the outcome of the Board's June 
12, 1997 decision to deny an appeal for service connection 
for the cause of the veteran's death.  That is, given the 
facts available at the time, and the prevailing law, there 
was no undebatable error by the Board in denying an appeal 
for service connection for the cause of the veteran's death.  
Therefore, the Board must now find that the June 12, 1997 
Board decision is not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-20.1411. 


ORDER

The motion is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 


